                     Case 1:19-cv-01974-TNM Document 83 Filed 02/29/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                       District
                                                 __________     of Columbia
                                                             District of __________


               Comm. on Ways and Means                           )
                             Plaintiff                           )
                                v.                               )      Case No.     1:19-cv-1974-TNM
                U.S. Dep't of Treasury, et al.                   )
                            Defendant                            )

                                                  APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Intervenor-Defendants Donald J. Trump, et al.                                                                .


Date:          02/29/2020                                                                /s/ Cameron T. Norris
                                                                                            Attorney’s signature


                                                                                   Cameron T. Norris (Bar ID: VA083)
                                                                                        Printed name and bar number
                                                                                      Consovoy McCarthy PLLC
                                                                                      1600 Wilson Blvd., Ste. 700
                                                                                         Arlington, VA 22209

                                                                                                  Address

                                                                                      cam@consovoymccarthy.com
                                                                                              E-mail address

                                                                                             (703) 243-9423
                                                                                             Telephone number



                                                                                               FAX number
